Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office action is responsive to amendment filed 09/07/2021.
Reasons for Allowance
3.	Claims 1-16, 18 and 19 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to an organic light emitting display, which may achieve weight reduction and slimming. Independent claim 1 identifies the distinct limitations “at least one routing line disposed between the encapsulation layer and the touch sensor and connected to the touch sensor, the at least one routing line is along at least one sidewall of the encapsulation layer, wherein an end portion of the at least one routing line is disposed between the encapsulation layer and the touch sensor, and the end portion of the at least one routing line overlaps the bank”.
		The closest prior arts Choi et al. (US 2017/0262109 A1), Yang et al. (US 2017/0108971 A1) and Visweswaran et al. (US 2017/0179432 A1) all discussed in the Office action dated 06/15/2021, either singularly or in combination, fail to anticipate or render obvious the above limitations in combination with other claimed limitations in the manner defined in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693